DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-15 are pending in the application. Claims 8-15 are withdrawn.  Claims 1-3, 5-7 are currently under examination.
	This office action is in response to the amendment filed on 10/10/2022.
All previous rejection not reiterated in this office action are withdrawn.
Specification
The disclosure is objected to because of the following informalities: Paragraph 3 and 4 on page 1 is same, and redundant.  
Appropriate correction is required.
Response to Arguments
Applicant asserts that paragraph 4 adds the feature of using a tissue specific promoter, and thus not redundant.
It appears that Applicant is looking at a different version of the specification. The specification submitted on 1/29/2019 has two same paragraphs (3 and 4) on page one. The paragraphs start with “Glioblastoma (GBM) is a World Health Organization grade IV astrocytoma with poor patient survival…” and ends with “What are needed are novel therapies for brain tumors and cancers in general.”  
This objection is thus maintained for same reason as discussed in previous office action and set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durden, in view of Kambara et al (Cancer Research, 2005, Vol.65, no.7, pages 2832-2839).
Durden teaches a nucleic acid encoding a PTEN-Long gene (Col.13, lines 60-61, and 66, Col.14, lines 21-25). Durden teaches the nucleic acid encodes a PTEN from human origin (Col.14, lines 23-24). Durden teaches a variety of vectors may be used to deliver said PTEN nucleic acid to a target cell, wherein the vectors includes viruses such as SV40, vaccinia virus, herpes viruses HSV and EBV, retroviruses (col.23, liens 15-20). Durden also teach PTEN is a pivotal signaling molecule which modulates a wide variety of cellular processes, and mutations in PTEN have been associated with malignant progression of brain tumors (col.2, lines 26-29). Durden teaches delivering native PTEN encoding nucleic acid to cancer cells to treating cancer associated with PTEN mutation (col.2, lines 34-40). Durden demonstrates glioblastoma U87MG cells engineered to stably express PTEN sensitizes the cells to chemotherapeutic agents (example 5, lines 64).  Since the specification does not provide a limiting definition for PTEN-Long gene, the full length PTEN gene (vs. fragments thereof) meets the limitation of being PTEN long gene.  
However, Durden does not teach the virus vector has been modified to place critical genes for replication under the control of a tumor specific promoter, a HSV-1 virus specifically, and PTEN gene linked to a tissue specific promoter.
Kambara et al. teach a method of engineer HSV-1 virus for treating brain tumor (title). Kambara et al. teach ICP34.5 gene form HSV-1 is placed under the control of synthetic nestin promoter (page 2832, 2nd col., last paragraph), which meets the limitation of both tissue specific promoter and tumor specific promoter. Kambara et al. teach yields of the modified virus is higher than the unmodified virus when they infect glioma cells, but not in astrocytes (page 2835, 1st col., 3rd paragraph).  Kambara et al. teach this modified HSV-1 virus should be further developed as a possible therapeutic modality.
It would have been obvious to an ordinary skilled in the art that the vectors for delivering PTEN may be modified to target specific cancer and increase cytotoxicity based on combined teaching from Durden and Kambara. The ordinary skilled in the art would be motivated to use the modified HSV-1 to deliver the PTEN taught by Durden because Kambara has demonstrated the increased replication and killing using oncolytic virus with critical genes under tumor specific transcriptional regulation. The ordinary skilled in the art would have reasonable expectation of success to following teaching from both Durden and Kambara to make a recombinant virus such as HSV-1 with PTEN inserted into said vector. Therefore, the claimed invention of claim 1 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed. 
Regarding claim 2, since the claim does not recite any particular modification to the recombinant virus, the incorporation of PTEN meets the limitation of claimed modification because it targets tumor cells (col.2, lines 34-38).
Regarding claim 3, Kambara et al. teach synthetic nestin promoter, and direct viral protein expression in brain tumor cells (page 2832, 2nd col., last paragraph).  
Regarding claim 5, it would have been obvious to an ordinary skilled in the art that the PTEN gene should be selectively expressed in the tissue where the cancer exists. The ordinary skilled in the art would have reasonable expectation of success to select tissue specific promoter based on the location of where the cancer resides. For example, the nestin promoter taught by Kambara may be used to express PTEN in glioma cells. Selecting a tissue specific promoter to direct expression of PTEN in a specific tissue would have been within the capability of an ordinary skilled in the art. Therefore, the claimed invention of claim 5 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claims 6 and 7, Durden discloses the U87MG cells are transfected with PTEN gene under constitutive or muristirone induced conditions (col. 40, lines 45-49), which meets the limitation of PTEN gene operably linked to constitutive or inducible promoter.  
Response to Arguments
In response to the rejection, Applicant argues that neither Durden nor Kambara teach PTEN-Long gene. Applicant argues that the combination of PTEN-Long expressed in oncolytic herpes virus with an HSV-1 backbone has a synergistic effect resulting in unexpected and surprising results.  Applicant cited Russell et al. to support the notion that oncolytic virus expressing PTEN-Long resulted in faster viral replication than the HSVQ virus alone. Applicant cites Figure 4 and page 3 last paragraph to indicate that HSV-P10 achieves higher sensitivity to tumor cells, and less HSV-P10 is needed to achieve a therapeutic result. Applicant asserts that the article also demonstrate that PTEN expression by virus is safe in cells. Applicant asserts all of the data shows that the claimed recombinant virus has surprising feature not rendered obvious by the combined teaching from prior art.
The above arguments have been fully considered but deemed unpersuasive. As discussed in the rejection, the term “PTEN-L” was not given a limiting definition in the specification. As such, given its broadest reasonable interpretation, the full length PTEN gene taught by Durden et al. meets the limitation of “PTEN-L” because it is longer when compared to fragments thereof. “PTEN-L” is not a recognized term in prior art for solely directed to a splice variant of PTEN that contains an extra 170 amino acids as asserted by Applicant.  In fact, in the article cited by Applicant, the HSV-P10 was described as PTENα expression cassette with PTENα cDNA driven by the HSV immediate early promoter IE4/5.  Nothing in Russell suggests PTENα is PTEN-Long. Therefore, the combined teaching from Durden and Kambara renders obvious to use a recombinant HSV having HSV1 backbone to express PTEN gene, the full length PTEN may be interpreted as PTEN-Long.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636